DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11-13, 15-20, 22, 23, 25-27, and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agashe et al. (U.S. Patent Application Publication No. 2009/0264123)

 	Referring to Claim 1, Agashe et al. disclose a method comprising: monitoring a backhaul providing connectivity between a first wireless 5access point and a remote network (pars 92-95, backhaul quality between base station and core network); based on the monitoring, producing status information indicating an ability of the backhaul to convey data communications between the first wireless access point and the remote network (pars 92-95, backhaul quality, parameters, etc.); and controlling wireless connectivity between the first wireless access point 10and a first mobile communication device based on the status of the backhaul (pars 92-95, message, select base station).  
 	Referring to Claim 2 as applied to claim 1 above, Agashe et al. disclose the method, wherein controlling the wireless connectivity includes: in response to detecting degradation of the ability of the backhaul to convey the data communications, communicating a message from the first 15wireless access point to the first mobile communication device, the message including the status information (par 95, message).  
 	Referring to Claim 3 as applied to claim 1 above, Agashe et al. disclose the method, wherein controlling the wireless connectivity includes: communicating a neighbor list indicating a second wireless access point in 20which to potentially handoff of the first mobile communication device (par 95, candidate base station backhaul quality information).  
 	Referring to Claim 4 as applied to claim 1 above, Agashe et al. disclose the method,  further comprising: establishing a wireless communication link between the first wireless access point and the first mobile communication device; and 25wherein controlling the wireless connectivity includes: in response to detecting degradation of the ability of the backhaul to convey the data communications, reducing a transmit power level of the first wireless access point transmitting wireless communications over the wireless communication link to the first mobile communication device (par 58, interference, base station selected, select lower power base station).  
 	Referring to Claim 5 as applied to claim 4 above, Agashe et al. disclose the method, wherein reducing the transmit power level of the first wireless access point results in a handoff of the first mobile communication device from the first wireless access point to a second wireless access point (par 58, low power base station selected).  
5 				
Referring to Claim 6 as applied to claim 1 above, Agashe et al. disclose the method, wherein the backhaul is an only connection between the first wireless access point and the remote network (Fig. 1 and pars 92-95, backhaul).  
Referring to Claims 8 and 22 as applied to claims 1 and 15 above, Agashe et al. disclose the method and system, wherein controlling the wireless connectivity includes: in response to detecting degradation of the ability of the backhaul to convey the data communications, discontinuing broadcast of wireless beacons indicating availability of the first wireless access point (par 95, advertisement, handoff).  
Referring to Claims 9 and 23 as applied to claims 1 and 15 above, Agashe et al. disclose the method and system, 20wherein monitoring the backhaul includes: transmitting communications over the backhaul to test the ability of the backhaul to convey the data communications (par 132, pilot report).  
	Referring to Claim 11 as applied to claim 1 above, Agashe et al. disclose the method, wherein the first mobile communication device is in wireless communication with the first wireless access point over a first wireless communication link (Fig. 1 and pars 92-95, Terminal connection with base station 120); and wherein the first mobile communication device is in wireless 5communication with a second wireless access point over a second wireless communication link, the second wireless communication link providing the first mobile communication device backup access to the remote network with respect to the first wireless communication link (Fig. 1 and pars 92-95, Terminal connection with another/candidate base station e.g. 122).  
10 	 		
Referring to Claim 12 as applied to claim 1 above, Agashe et al. disclose the method, wherein monitoring the backhaul includes: from the first wireless access point, testing the ability of the backhaul to convey data via communication of test messages over the backhaul (par 132, pilot report).  
 	Referring to Claim 13 as applied to claim 1 above, Agashe et al. disclose the method, further comprising: 15establishing the backhaul as a connection through a cable modem and cable modem termination system to the remote network (par 144, server etc. using cable).  
 	Referring to Claim 15, Agashe et al. disclose a system comprising: a communication management resource operative to: monitor a backhaul providing connectivity between a first wireless access point and a remote network (pars 92-95, backhaul quality between base station and core network);Docket No.: CHTR-2020-104 -40-based on the monitoring, produce status information indicating an ability of the backhaul to convey data communications between the first wireless access point and the remote network (pars 92-95, backhaul quality, parameters, etc.); and control wireless connectivity between the first wireless access 5point and a first mobile communication device based on the status of the backhaul (pars 92-95, message, select base station).  
Referring to Claim 16 as applied to claim 15 above, Agashe et al. disclose the system, wherein the communication management resource is further operable to: 10in response to detecting degradation of the ability of the backhaul to convey the data communications, communicate a message from the first wireless access point to the first mobile communication device, the message including the status information (par 95, message).  
15 	 		
Referring to Claim 17 as applied to claim 15 above, Agashe et al. disclose the system, wherein the communication management resource is further operable to: communicate a neighbor list indicating a second wireless access point in which to handoff the first mobile communication device (par 95, candidate base station backhaul quality information).  
 	Referring to Claim 18 as applied to claim 15 above, Agashe et al. disclose the system, 20wherein the communication management resource is further operable to: establish a wireless communication link between the first wireless access point and the first mobile communication device; and in response to detecting degradation of the ability of the backhaul to 25convey the data communications, reduce a wireless transmit power level of the first wireless access point transmitting wireless communications over the wireless communication link to the first mobile communication device (par 58, interference, base station selected, select lower power base station).  
 	Referring to Claim 19 as applied to claim 18 above, Agashe et al. disclose the system, wherein reduction in the wireless transmit power level of the first wireless access point results in a handoff of the first mobileDocket No.: CHTR-2020-104 -41- communication device from the first wireless access point to a second wireless access point (par 58, low power base station selected).  
 	Referring to Claim 20 as applied to claim 15 above, Agashe et al. disclose the system, wherein the backhaul is an only connection between 5the first wireless access point and the remote network (Fig. 1 and pars 92-95, backhaul).  
15 	 		
	Referring to Claim 25 as applied to claim 15 above, Agashe et al. disclose the system, wherein the first mobile communication device is in wireless communication with the first wireless access point over a first wireless communication link; and 5wherein the first mobile communication device is in wireless communication with a second wireless access point over a second wireless communication link, the second wireless communication link providing the first mobile communication device backup access to the remote network with respect to the first wireless communication link (Fig. 1 and pars 92-95, Terminal connection with another/candidate base station e.g. 122).  
Referring to Claim 26 as applied to claim 15 above, Agashe et al. disclose the system, wherein the communication management resource is further operable to: from the first wireless access point, test the ability of the backhaul to convey data via communication of test messages over the backhaul (par 132, pilot report).  
 	Referring to Claim 27 as applied to claim 15 above, Agashe et al. disclose the system, wherein the communication management resource is further operable to: establish the backhaul as a connection through a cable modem and cable modem termination system to the remote network (par 144, server etc. using cable).  
 	Referring to Claim 29, Agashe et al. disclose a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: monitor a backhaul providing connectivity between a first wireless access 5point and a remote network (pars 92-95, backhaul quality between base station and core network); based on the monitoring, produce status information indicating an ability of the backhaul to convey data communications between the first wireless access point and the remote network (pars 92-95, backhaul quality, parameters, etc.); and control wireless connectivity between the first wireless access point and a 10first mobile communication device based on the status of the backhaul (pars 92-95, message, select base station).
	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (U.S. Patent Application Publication No. 2009/0264123) in view of Altay et al. (U.S. Patent Application Publication No. 2019/0312784)

	Referring to Claims 7 and 21 as applied to claims 1 and 15 above, Agashe et al. disclose the method and system, wherein controlling the wireless connectivity includes: in response to detecting degradation of the ability of the backhaul to 10convey the data communications (pars 92-95).  
However, Agashe et al. do not disclose rejecting association of a second mobile communication device attempting to establish a wireless communication link between the second mobile communication device and the first wireless access point, in response to detecting degradation. 
In the same field of endeavor, Altay et al. discloses rejecting association of a second mobile communication device attempting to establish a wireless communication link between the second mobile communication device and the first wireless access point, in response to detecting degradation (par 60, evaluate backhaul, reject link).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rejecting association of a second mobile communication device attempting to establish a wireless communication link between the second mobile communication device and the first wireless access point, in response to detecting degradation, as taught by Altay et al., in the method and system of Agashe et al., for the purpose of selecting better wireless links for control and data communications (Altay et al., Abstract).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (U.S. Patent Application Publication No. 2009/0264123) in view of Graffagino et al. (U.S. Patent No. 9155020)

15 	 				
	Referring to Claim 10 and 24 as applied to claims 1 and 15 above, Agashe et al. disclose the method and system (pars 92-95).
However, Agashe et al. do not disclose communicating display information to the first mobile communication device, the display information indicating the ability of the backhaul to convey the data communications. 
In the same field of endeavor, Altay et al. discloses communicating display information to the first mobile communication device, the display information indicating the ability of the backhaul to convey the data communications (col 19 lines 17-24, display, back quality).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate communicating display information to the first mobile communication device, the display information indicating the ability of the backhaul to convey the data communications, as taught by Graffagino et al., in the method and system of Agashe et al., for the purpose of enabling communications using best backhaul links (Graffagnino et al., Abstract).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (U.S. Patent Application Publication No. 2009/0264123) in view of Kitazoe (U.S. Patent Application Publication No. 2008/0039092)

 	Referring to Claims 14 and 28 as applied to claims 1 and 15 above, Agashe et al. disclose the method (pars 92-95).
However, Agashe et al. do not disclose at the first wireless access point: 20in response to notification of temporary unavailability of the backhaul due to maintenance, initiating termination of the wireless connectivity between the first wireless access point and the mobile communication device. 
In the same field of endeavor, Kitazoe discloses at the first wireless access point: 20in response to notification of temporary unavailability of the backhaul due to maintenance, initiating termination of the wireless connectivity between the first wireless access point and the mobile communication device (par 8, maintenance, handover).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at the first wireless access point: 20in response to notification of temporary unavailability of the backhaul due to maintenance, initiating termination of the wireless connectivity between the first wireless access point and the mobile communication device, as taught by Kitazoe, in the method and system of Agashe et al., for the purpose of transferring communication session (Kitazoe, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642